department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number contact person id number telephone number date number release date se t eo ra t legend m n o q r s dear ------------ we have considered m’s ruling_request dated date in which m requested rulings whether the purchase for certain eligible employees of group_life_insurance coverage with m’s remaining assets and subsequent termination of m will not constitute prohibited inurement under sec_501 of the internal_revenue_code nor a disqualified_benefit under sec_4976 of the code rulings requested whether the purchase for certain eligible employees of group_life_insurance coverage with m’s remaining assets and subsequent termination of m will not constitute prohibited inurement under sec_501 of the code whether the proposed transaction would be a disqualified_benefit under sec_4976 of the code facts m is recognized as exempt from federal_income_tax under sec_501 of the code m was previously known as n on date o established m for the purpose of providing benefits to o’s employees in late o de-affiliated from q r acquired o as part of the de-affiliation on date o became a member of r controlled_group on date o became a participating employer in all of r’s employee_welfare_benefit_plans o amended and restated m to provide benefits to o’s employees through r’s employee_welfare_benefit_plans certain of o’s employees became participants in r’s employee benefit plans effective on or about date and before the required date transferred date prior to the de-affiliation certain group_life_insurance benefits were provided to o’s employees under a group_life_insurance policy issued by s o’s employees contributed amounts that were used in part to pay the group life policy premiums the group life policy included a premium stabilization reserve that held excess premium amounts including excess amounts attributable to employee contributions psr funds o’s group life policy was terminated and the psr funds were transferred to m the trustees of m are now proposing using the psr funds to provide additional life_insurance benefits to o’s employees m was amended to provide that the psr funds could not be used for reducing employer contributions and that the psr funds would be applied solely for benefiting certain of o’s employees participating in r’s employee_benefit_plan the amendment required that the psr funds be applied in compliance with applicable law and pursuant to nondiscriminatory eligibility rules and procedures r does not maintain a veba accordingly r will not be making any additional contributions to m accordingly m’s trustees have decided to terminate m m’s assets consist primarily of the psr funds the trustees of m desire to use all the assets in m after reduction for payment of all appropriate expenses to purchase additional group_life_insurance coverage for o’s employees any o employee that was a participant on or after date and is an active employee of r is eligible for the additional group_life_insurance benefit each eligible_participant will receive the same amount of group_life_insurance coverage for the duration of each participant’s employment by r the additional coverage will be in addition to any coverage that was previously provided by m no evidence of insurability is needed for m’s additional life benefit following the purchase of this additional life benefit m will terminate law sec_501 of the code describes a voluntary employees' beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net earning inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations provides that no part of the net_earnings of an employees' association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after the satisfaction of all liabilities to the existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of sec_1_501_c_9_-3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholder or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any employer_contribution to or other funding the employees' association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_501 sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer rationale sec_1_501_c_9_-4 of the regulations provides that a sec_501 organization may terminate by distributing its assets to members this distribution must be on a basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any employer_contribution to or other funding the employees' association the information shows that the funds that will be used to purchase additional life_insurance for members on an equal basis m will terminate by purchasing additional life_insurance for its members this termination is necessary because of the de-affiliation of o from r and being acquired by q based on the above circumstance the funds paid to purchase additional life_insurance on an equal basis to members will not result in unequal payments to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees accordingly m’s proposed distribution which will result in termination would not be prohibited inurement since m is distributing its funds to purchasing additional life_insurance for its members this is not a reversion of m’s funds to the employer or a disqualified_benefit thus we rule that there is no tax imposed on any of m’s employers under sec_4976 of the code by your proposed transaction rulings based on the information submitted we rule that the purchase of certain eligible employees of additional group life coverage with m’s remaining assets and subsequent termination of m will not constitute prohibited inurement under sec_501 of the code based on the information submitted we rule that the proposed transaction would not be a disqualified_benefit under sec_4976 of the code cash and noncash benefits realized by a person on account of this proposed transaction must be included in gross_income to the extent provided in the code no opinion is expressed or implied as to whether there is any provision available under the code to exclude from gross_income contributions to you or payments made by you further no opinion is expressed or implied as to whether you are liable for taxes under the federal_insurance_contributions_act social_security_taxes or the federal_unemployment_tax_act on the payment of m’s termination of benefits if you have any questions about these matters please contact the te_ge customer accounts service office this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing the ohio ep eo key district_office of this ruling because this letter could help resolve any questions about m’s exempt status m should keep it in its permanent records if there are any questions about reporting requirements or about excise employment or other federal taxes please contact the ohio ep eo customer service office pincite-5500 a toll free number or send correspondence to the following address internal_revenue_service ep eo customer service p o box cincinnati oh if there are any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations rulings agreements
